Citation Nr: 9920969	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1995 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen a previously denied claim of service connection for 
a right knee disability.  (The claim had been previously 
denied by the RO in November 1978, and no appeal ensued.)

The Board observes that, because the veteran failed to 
initiate an appeal of the November 1978 denial, it became 
final.  38 C.F.R. § 19.118 (1978).  Therefore, because the 
claim was the subject of a prior final decision, the first 
issue that must be addressed by the Board is whether the 
previously denied claim ought to be reopened.  38 U.S.C.A. 
§ 5108 (West 1991).


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied 
by a November 1978 RO decision.  The veteran was notified of 
the adverse determination, but did not initiate an appeal of 
the denial.

2.  Certain new evidence received since the November 1978 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claim.

3.  No competent medical evidence has been submitted showing 
that a current right knee disability is attributable to 
military service or event coincident therewith.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
knee disability has been submitted.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has degenerative joint 
disease of the right knee that was brought about by his 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Initially, the Board notes that the veteran's current claim 
of service connection for a right knee disability is not his 
first such claim.  As noted above, in November 1978, the RO 
denied service connection for a right knee disability, 
finding that there was no record of continued treatment for 
such a disorder since military service.  The veteran was 
notified of the denial in November 1978, but did not initiate 
an appeal.  Hence, the November 1978 decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.118 (1978).  
As a result, the Board may now consider the veteran's claim 
of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
November 1978 RO decision.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
recently invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test for 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the veteran's evidentiary burden in 
seeking to reopen previously and finally denied claims.  
Hodge, supra. 

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge required the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach to claims to reopen, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.

Evidence previously available to the RO consisted of the 
veteran's service medical records, a September 1976 note from 
Dr. Arnold Hecht, O.D., October 1976 and March 1977 VA 
examination reports, and September 1977 personal hearing 
testimony.  Service medical records contained June 1943 
treatment records that show that the veteran had pre-patella 
bursitis of the right knee with considerable fluid.  The 
service medical records, including a March 1946 separation 
examination, were otherwise negative for complaints, 
diagnoses, and/or treatment for a right knee disability.  In 
addition, the other medical records, as well as the personal 
hearing testimony, relate to complaints, diagnoses, and/or 
treatment for a disability unrelated to the current issue on 
appeal.

Evidence received since the prior denial includes October 
1994 VA treatment records, October 1994 and September 1995 VA 
x-rays, and a September 1995 VA joints examination.  These 
records reveal the veteran's complaints and/or treatment for 
right knee pain and swelling, diagnosed as arthritis.  

This evidence is new and material as defined by the 
regulation.  In other words, it bears directly and 
substantially upon the issues at hand, and is neither 
duplicative nor cumulative, especially in light of the 
diagnosis of arthritis that was not previously of record.  
Given that no post-service record of a specific disease 
process affecting the veteran's right knee was previously 
available, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, these records tend to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection for a right knee disability is well 
grounded.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. § 3.307, 3.309 
(1998); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

What is significant about the record on appeal is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between current right knee disability 
(arthritis) and military service.  Likewise, no medical 
opinion has been presented that tends to show a relationship 
between current disability and continued symptoms since 
service.  Although the veteran had problems with bursitis in 
June 1943 during military service, no medical evidence has 
been presented that tends to link currently shown arthritis 
to the in-service problem with bursitis.  Moreover, because 
the diagnosis of arthritis is not found in the record on 
appeal until October 1994, almost fifty years after the 
veteran's separation from military service, the presumptions 
of 38 C.F.R. §§ 3.307, 3.309 (1998) cannot help the veteran 
in establishing the required medical nexus.  Therefore, 
because there is no showing of medical nexus, the claim is 
not well grounded.  Caluza, supra.

In reaching the above conclusion, the Board has considered 
the veteran's testimony at his September 1996 personal 
hearing as well as his written statements to the RO.  
Specifically, the veteran testified that following military 
service he first obtained right knee treatment in 1978.  
Earlier treatment was not obtained because it only caused him 
pain once in a while.  He said that, while he had periodic 
right knee pain with kneeling and some swelling, he neither 
received treatment nor took medication.  Additionally, the 
veteran reported that the work he did around his farm had not 
caused knee pain.  In written statements to the RO, the 
veteran also reported that his current right knee disability 
(arthritis) was either caused by being issued shoes that were 
too tight while in military service and/or was a residual of 
the gout he received treatment for while in military service.

The Board notes that while a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his own opinion as to medical etiology, a 
question integral to the underlying claim of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998) (someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, must provide evidence regarding medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Accordingly, 
the veteran's lay assertions regarding etiology do not 
constitute competent evidence sufficient to make his claim 
well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

